Exhibit 99.1 Puradyn Announces Record Level Single Month Sales August achieves best-ever corporate sales Boynton Beach, FL  September 15, 2010 - Puradyn Filter Technologies Incorporated (OTCBB: PFTI), global manufacturer of the pura DYN ® bypass oil filtration system, today announced that August 2010 was the best-ever sales month in the 23-year history of the company. The record-setting month marks the first time Puradyn has recorded sales in excess of $800,000 in a single month. Kevin G. Kroger, President and COO, noted advances made in 2009 opened opportunities within specific industries needing microfiltration technology for engines that run extended periods of time with high oil usage. These industries typically operate massive engines with immense engine oil capacities. We have seen an increasing demand for our technology, which is suitable for major applications. To our knowledge, we are the only bypass oil filtration company providing the advanced type technology needed for engines and hydraulics using these large quantities of oil. Equipment, operating for the most part 24 hours per day for up to several weeks, requires frequent oil changes. Given the size of the oil sump, these changes can cost thousands of dollars and be required at least 10 times per year. Our bypass oil filtration systems have helped these companies safely extend oil changes, thereby reducing their maintenance-related operating costs by thousands of dollars per engine per year. Kroger continued, A senior division manager within one of these companies has conveyed to us his satisfaction with our product; not only with the bottom line contribution our pura DYN
